Citation Nr: 0844546	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-38 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for glaucoma, including 
as secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy, including as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and Mr. G. K.


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1979 to 
June 1982.  The veteran was also a member of the Army 
Reserves and the South Carolina Army National Guard following 
his period of active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2005 and July 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  By the June 2005 
decision, the RO denied the veteran's claims for service 
connection for diabetes mellitus and glaucoma.  By the July 
2006 decision, the RO denied the veteran's claim of service 
connection for peripheral neuropathy.

The veteran and a representative from the Spartanburg County 
Veterans Affairs office testified before the undersigned at a 
hearing at the RO in October 2008.  A transcript of the 
hearing has been associated with the veteran's claims file.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claims for service connection for diabetes 
mellitus, glaucoma, and peripheral neuropathy.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2008).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

A review of the veteran's claims file reflects that his 
service treatment records have not been associated with the 
file.  The RO appears to have requested the veteran's medical 
and personnel records from the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, the facility at which 
service members' records are stored after separation from 
active duty.  The RO received a response in November 2004 
indicating that no records were available for the veteran for 
his period of active duty and suggesting a different method 
of requesting records.  On submitting further request, the RO 
received a further negative response from the NPRC in March 
2005 indicating that no medical records were available at the 
facility for the veteran.  A similar negative response was 
received in June 2008 to a request of the NPRC for the 
veteran's personnel file.  A finding of unavailability was 
entered in June 2005 documenting the RO's attempts to obtain 
the veteran's service treatment records and the negative 
responses received.

However, the veteran testified at his October 2008 hearing 
that after his separation from active duty, he was enlisted 
in both the Army Reserves and the South Carolina Army 
National Guard.  On his October 2004 claim, however, the 
veteran stated that he had been in the Army Reserves from his 
separation from active duty until January 1, 1983.  
Documentation in the veteran's claims file related to his 
claim for educational benefits under the Selected Reserve 
Educational Assistance Program appears to indicate that the 
veteran was associated with the South Carolina National 
Guard; his unit of assignment on that document is identified 
as Battery A, 1/178th Field Artillery, stationed in Lyman, 
South Carolina.  He further stated in his hearing that, while 
he was being given a physical examination pursuant to his 
entry into the National Guard, the veteran noticed that his 
active duty medical file was present at the medical unit, 
located at Ft. Jackson, South Carolina.  The Board 
acknowledges that the RO sent the veteran a letter in October 
2007 asking that he provide information concerning the dates 
and locations of his service in the National Guard and the 
Army Reserves, but did not receive a response.  It does not 
appear, however, that the RO searched for any records from 
the veteran's Army Reserve unit or his South Carolina Army 
National Guard unit; nor did the RO determine the veteran's 
dates of Reserve or National Guard service.  

Regarding records requests, the Board notes that relevant 
regulations require the agency of original jurisdiction (AOJ) 
to make reasonable efforts to obtain the relevant records.  
38 C.F.R. § 3.159(c)(1).  Such reasonable efforts generally 
consist of an initial request for the records and, if the 
records are not received, at least one follow-up request.  A 
follow-up request by the AOJ is not required if a response to 
the initial request indicates that the records sought do not 
exist or that a follow-up request for the records would be 
futile.  If the AOJ receives information showing that 
subsequent requests to the custodian or another custodian 
could result in obtaining the records sought, however, then 
reasonable efforts will include an initial request and, if 
the records are not received, at least one follow-up request 
to the new source or an additional request to the original 
source.  

Thus, on remand the AOJ must contact the Army Reserves and 
the South Carolina Army National Guard Adjutant General and 
request that all records pertaining to the veteran be 
provided, as well as confirmation of the veteran's dates of 
enlistment with both the Reserves and the National Guard.  
The Reserves and the National Guard Adjutant General must be 
requested to provide, in particular, not only records of the 
veteran's service in the Reserves and the National Guard but 
also all records pertaining to his time on active duty while 
enlisted in the Army from June 1979 to June 1982.  The AOJ 
must also request from both organizations that if no records 
are available, a negative response be provided.  The AOJ must 
undertake all reasonable efforts to obtain as set forth in 38 
C.F.R. § 3.159(c)(1) and described above.  In conjunction 
with the record requests, the veteran must cooperate fully 
with VA's efforts to obtain the Reserve and National Guard 
records, including providing enough information to identify 
and locate the existing records, and must authorize the 
release of the records if necessary.  

The record further indicates the veteran reported to a VA 
treating physician in November 2006 that he had been awarded 
disability benefits from the Social Security Administration 
(SSA).  No such records are present in the claims file, 
however.  As records associated with the veteran's SSA 
determination could be relevant to the claims on appeal, any 
available medical or other records associated with the 
veteran's reported award of SSA disability benefits should be 
obtained and associated with the veteran's claims file.  The 
Board notes that once VA is put on notice that the veteran 
has been awarded SSA benefits, VA has a duty to obtain the 
records associated with that decision.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

Review of the claims file further reveals that the medical 
evidence reflects treatment after service for diabetes 
mellitus, glaucoma, and peripheral neuropathy.  In this 
regard, VA medical records dating from May 2004 to the 
present reflect the veteran's treatment for diabetes 
mellitus, glaucoma, and peripheral neuropathy.  The Board 
concedes that the veteran is currently diagnosed with 
diabetes mellitus, glaucoma, and diabetic neuropathy.  It is 
not clear from the record, however, whether the veteran's 
diabetes mellitus is Type I or Type II, or whether his 
currently diagnosed glaucoma has been etiologically linked to 
his diabetes mellitus.  Likewise, although the veteran's 
service treatment records are unavailable to confirm that he 
was first diagnosed with diabetes mellitus at his entry into 
active duty, the veteran has provided VA with a copy of the 
dog tag he was assigned to wear on active duty, which 
contains the veteran's name and the word "Diabetic."

The Board further notes that the VCAA requires that VA afford 
the claimant an examination or obtain a medical opinion when 
there is competent evidence that a claimant has a current 
disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Board further notes that the veteran is competent to 
provide testimony concerning factual matters of which he has 
firsthand knowledge, such as being told of a diabetes 
diagnosis at his entrance examination.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  However, he cannot testify, as he 
would be medically incompetent to do, about the etiology of 
any current disability.  See id.   

The Board finds that in light of the veteran's contentions of 
having been diagnosed at his entry examination with diabetes 
and his dog-tag indicating the diabetes diagnosis, as well as 
the evidence of his ongoing treatment for diabetes mellitus, 
glaucoma, and peripheral neuropathy, the AOJ should arrange 
for the veteran to undergo VA examination.  The examiner 
should first elicit a detailed history from the veteran and 
should identify, if possible, whether the veteran's currently 
diagnosed diabetes mellitus is Type I or Type II, explaining 
the rationale behind such determination.  The examiner should 
also opine as to whether the veteran clearly suffered from 
diabetes mellitus prior to his entry into active duty or 
whether the onset of the disease was during the veteran's 
service or later.  The examiner should further opine as to 
whether it is at least as likely as not that the veteran's 
currently diagnosed glaucoma is etiologically linked to his 
diabetes mellitus.  Such examination should include a well-
reasoned medical opinion addressing the nature and etiology 
of the veteran's diabetes, his glaucoma, and his peripheral 
neuropathy.  The examination must be based upon consideration 
of the veteran's documented history and assertions through 
review of the claims file and a detailed history elicited 
from the veteran, as well as careful consideration of any 
treatment or other records obtained pursuant to the 
development outlined above.  38  U.S.C.A. § 5103A (West 
2002).  

The veteran is placed on notice that failure to report to the 
scheduled examination, without good cause, could result in a 
denial of his claims.  See 38 C.F.R. § 3.655(b) (2008).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The AOJ must attempt to obtain the 
service records (medical and personnel) 
from the veteran's period of service 
with the Army Reserves and the South 
Carolina Army National Guard.  The 
veteran's Reserve unit and the South 
Carolina Army National Guard Adjutant 
General, as well as any other custodian 
who may have possession of the records, 
should be contacted and asked to 
provide all available records, medical 
or otherwise, pertaining to the 
veteran's time on active duty and his 
time with the Army Reserves and the 
South Carolina Army National Guard.  
The AOJ must also request confirmation 
of the veteran's dates of service with 
both organizations.  The procedures 
outlined in 38 C.F.R. § 3.159 regarding 
requesting records must be followed. 
All records and/or responses received, 
including negative responses, should be 
associated with the claims file.

2.  Any medical or other records relied 
upon by SSA in awarding the appellant 
benefits should be sought.  The 
procedures set forth in 38 C.F.R. § 
3.159(c) (2008) regarding requesting 
records from Federal facilities must be 
followed.  All records and/or responses 
received should be associated with the 
claims file.

3.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development, the veteran should 
be scheduled for VA examination.  The 
entire claims file, including a copy of 
this remand and any service records 
obtained, must be made available to and 
reviewed by the examiner designated to 
examine the veteran.  The examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions, as well as a detailed 
history elicited from the veteran.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

Following a clinical evaluation of the 
veteran and a thorough review of the 
claims file, including any records 
obtained pursuant to the development set 
forth in the preceding paragraphs, the 
examiner must identify, if possible, 
whether the veteran's currently diagnosed 
diabetes mellitus is Type I or Type II, 
explaining the rationale behind the 
determination.  The examiner must also 
opine as to whether the veteran clearly 
(undebatably) suffered from diabetes 
mellitus prior to his entry into active 
duty or whether the onset of the disease 
was during the veteran's service or 
later.  If the examiner concludes that 
the veteran's diabetes mellitus clearly 
predated his active duty, he or she must 
further opine as to whether the disease 
clearly (undebatably) underwent no 
worsening beyond its natural progression 
during the course of the veteran's 
service.  A detailed explanation should 
be provided to support the conclusions.

The examiner must further render an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the 
veteran's currently diagnosed glaucoma is 
caused or made worse by diabetes 
mellitus, or is traceable to his time on 
active duty.  In addressing these 
questions, the examiner must specifically 
address the veteran's contention that he 
was diagnosed with diabetes mellitus at 
his entrance examination and was given a 
dog tag labeled "Diabetic" to wear 
during service.  The examiner must set 
forth all examination findings, along 
with the complete rationale for the 
opinions expressed.

4.  The AOJ must ensure that the 
requested examination and medical 
findings/conclusions answer the questions 
presented in this remand.  If the report 
is insufficient, it must be returned to 
the examiner for necessary corrective 
action, as appropriate.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claims on appeal should be adjudicated in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative must be furnished a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

